United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 22, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 03-11056
                        Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JERRY MICHAEL CHANCE,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 4:03-CR-146-ALL-A
                      --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jerry Michael Chance appeals the sentence imposed following

his guilty-plea conviction for conspiracy to commit bank fraud

and fraud in relation to social security cards in violation of

18 U.S.C. § 371.   He argues that the district court erred in

determining the loss attributable to him as a result of the

conspiracy under U.S.S.G. § 2F1.1.   He argues that although he

helped his coconspirators to repair their poor credit, he did not

participate in or benefit from the purchases the coconspirators

made with their new good credit.   The losses sustained by the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-11056
                                -2-

creditors who extended credit to Chance’s coconspirators were

reasonably foreseeable to Chance.   See U.S.S.G. § 1B1.3(a)(1)

& comment. (n.2).   Because Chance did not present any rebuttal

evidence at the sentencing hearing demonstrating the information

in the Presentence Report (PSR) was untrue, the district court

was entitled to adopt the information in the PSR without further

inquiry.   See United States v. Parker, 133 F.3d 322, 329 (5th

Cir. 1998).

     AFFIRMED.